United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-20761
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROQUE URDIALES GARCIA, also known as El Profe,
also known as Roberto,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:89-CR-232-3
                       --------------------

Before SMITH, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Roque Urdiales Garcia appeals the district court’s denial of

his 18 U.S.C. § 3582(c)(2) motion for a reduction of sentence.

Garcia contends that the district court abused its discretion by

refusing to reduce his sentence pursuant to Amendment 591 (2000)

to the Sentencing Guidelines.   Garcia’s motions for leave to

address this court and for appointment of counsel are denied.

     Garcia contends that Amendment 591 is designated for

retroactive application and mandates the use of U.S.S.G. § 2D1.5

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20761
                                -2-

(1987) to determine the offense level and the sentencing

guidelines range for his continuing criminal enterprise

conviction.   Garcia asserts that in 1990, the sentencing court

applied U.S.S.G. § 2D1.1 (1987) to determine his total offense

level of 42 and his sentencing guidelines range of 360 months to

life imprisonment.   Garcia contends that under § 2D1.5 (1987),

his offense level would be, at most, 38, and his sentencing

guidelines range would be 235 to 293 months of imprisonment.

     Garcia has not shown that the district court relied on an

“incorrect view of the law” in denying his § 3582(c)(2) motion.

United States v. Thompson, 130 F.3d 676, 683 (5th Cir. 1997).

Accordingly, the district court did not abuse its discretion by

denying Garcia’s § 3582(c)(2) motion for a reduction of sentence.

United States v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir.

1997).   The judgment of the district court is AFFIRMED; all

outstanding motions are DENIED.